Case 20-10846 Doc 563 Filed 11/25/20 Entered 11/25/20 11:34:00 Main Document Page 1 of 8




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA

   IN RE:                                          §   Case No. 20-10846
                                                   §
   THE ROMAN CATHOLIC CHURCH                       §   Section “A”
   OF THE ARCHDIOCESE OF NEW                       §
   ORLEANS                                         §   Chapter 11
                                                   §
                  Debtor.                          §
                                                   §


         MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
         FOR AN ORDER CONCERNING COMMUNICATIONS WITH CREDITORS

           A HEARING WILL BE CONDUCTED ON THIS MATTER ON
           DECEMBER 17, 2020, AT 1:30 P.M. BY TELEPHONE THROUGH THE
           DIAL-IN FOR SECTION A 1-888-684-8852; CONFERENCE CODE
           9318283. IF YOU OBJECT TO THE RELIEF REQUESTED IN THIS
           PLEADING, YOU MUST RESPOND IN WRITING. UNLESS DIRECTED
           OTHERWISE BY THE COURT, YOU MUST FILE YOUR RESPONSE
           WITH THE CLERK OF THE BANKRUPTCY COURT NO LATER THAN
           SEVEN (7) DAYS BEFORE THE HEARING DATE. YOU MUST SERVE A
           COPY OF YOUR RESPONSE ON THE PERSON WHO SENT YOU THE
           NOTICE; OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
           UNOPPOSED AND GRANT THE RELIEF REQUESTED.

           The Official Committee of Unsecured Creditors (the “Committee”) of the Roman

   Catholic Church of the Archdiocese of New Orleans (the “Debtor” or “Archdiocese”) hereby

   moves this Court (the “Motion”) for the entry of an order pursuant to sections 105(a), 107(b),

   and 1102(b)(3)(A) of Title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9018

   of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), clarifying the

   requirement of the Committee to provide access to confidential or privileged information to

   creditors. In support of the Motion, the Committee respectfully states as follows:




   83403372v.3
Case 20-10846 Doc 563 Filed 11/25/20 Entered 11/25/20 11:34:00 Main Document Page 2 of 8




                                    JURISDICTION AND VENUE

           1.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

   1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

           2.     Venue of this proceeding and this Motion is proper in this District pursuant to 28

   U.S.C. §§ 1408 and 1409.

           3.     The statutory bases for the relief requested herein are sections 105(a), 107(b), and

   1102 of the Bankruptcy Code.

                                            BACKGROUND

           4.     On May 1, 2020 (the “Petition Date”), the Archdiocese filed a voluntary petition

   with this Court under chapter 11 of the Bankruptcy Code.

           5.     The Archdiocese remains in possession of its property and is managing its

   business as a debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

   Code.
           6.     The Official Committee of Unsecured Creditors was appointed on May 20, 2020

   [ECF Nos. 94 and 114], and was reconstituted on June 10, 2020 [ECF No. 151].

                 INTRODUCTION AND SUMMARY OF RELIEF REQUESTED

           7.     The Committee files this Motion seeking entry of an order clarifying the

   Committee’s obligations as to communications with creditors under Section 1102 of the

   Bankruptcy Code. Specifically, the requested order, similar to that entered in many other

   Chapter 11 cases, clarifies that confidential information will not be provided to creditors except

   under the specific conditions set forth in the order.

                                        RELIEF REQUESTED

           8.     Section 1102(b)(3) of the Bankruptcy Code states, in relevant part, that a

   creditors’ committee appointed under section 1102(a) of the Bankruptcy Code shall “provide

                                                     2
   83403372v.3
Case 20-10846 Doc 563 Filed 11/25/20 Entered 11/25/20 11:34:00 Main Document Page 3 of 8




   access to information for creditors who (i) hold claims of the kind represented by that committee;

   and (ii) are not appointed to the committee.” 11 U.S.C. § 1102(b)(3)(A). However, section

   1102(b)(3)(A) does not indicate how a creditors’ committee should provide “access to

   information” to creditors nor does the associated legislative history provide any guidance.

           9.     The lack of specificity in section 1102(b)(3)(A) has created issues for debtors and

   creditors’ committees in other cases. Typically, a debtor and other parties will share with a

   creditors’ committee various information that is asserted to be confidential, non-public and/or

   proprietary information (the “Confidential Information”).1 Creditors’ committees then use this

   Confidential Information to assess, among other things, a debtor’s capital structure, opportunities

   for the restructuring of a debtor’s business in chapter 11, potential asset sales, potential litigation,

   the results of any revised operations of the debtor, and the debtor’s overall prospects for

   reorganization or liquidation under a chapter 11 plan. Section 1102(b)(3)(A) raises the question

   of whether a creditors’ committee could be required to share another party’s (including a

   debtor’s) Confidential Information with any creditor. In this case, the parties have already

   entered into a Protective Order [Docket #305] (the “Protective Order”) governing the use and

   designation of certain Confidential Information.2



   1
            For purposes of this Motion, the term “Confidential Information” shall mean information
   that is asserted to be confidential, non-public and/or proprietary information and includes non-
   public financial information, trade information and other confidential research, development,
   marketing, pricing, financial information, or proprietary commercial information, or contains
   sensitive, private, non-public, or personal information., and shall include without limitation all
   information marked or designated as “CONFIDENTIAL” or “CONFIDENTIAL -
   ATTORNEYS’ EYES ONLY” under the Protective Order [Docket #305] as defined above.
   2
          As used herein, “Confidential Information” refers to information that is asserted to be
   confidential; however, the Committee reserves all rights (as set forth under the Protective Order
   and elsewhere) to challenge the designation of material as confidential, and the use of the term
   “Confidential Information” is not a waiver or acknowledgment that any particular documents or
   materials are properly designated confidential.

                                                      3
   83403372v.3
Case 20-10846 Doc 563 Filed 11/25/20 Entered 11/25/20 11:34:00 Main Document Page 4 of 8




           10.    Section 1102(b)(3)(A) could also be read to permit the disclosure of attorney-

   client privileged information (or information protected by any other applicable privilege or

   doctrine). Such a reading of the statute raises the question of whether the Committee could be

   required to disclose another party’s or its own privileged information (collectively, the

   “Privileged Information”).3 Clearly, any obligation to disseminate Privileged Information could

   hamstring the Committee counsel’s ability to effectively communicate with and advise the

   Committee.

           11.    Following orders entered in numerous other cases, in this case, and to be

   consistent with the Protective Order, the Committee submits that the requested order is

   appropriate to clarify obligations under Section 1102. The statute simply requires a creditors’

   committee “to provide access to information,” yet sets forth no guidelines as to the type, kind,

   and extent of the information to be provided. In its extreme, section 1102(b)(3)(A) could be read

   as requiring a creditors’ committee to provide access to all information provided to it by any

   party, or developed through the exercise of its investigative function, regardless of whether the

   information is confidential, privileged, proprietary, or material non-public information and

   regardless of whether disseminating such information implicates securities laws disclosure

   requirements (where applicable). See 17 C.F.R. §§ 243.100 to 243.103 (2005). The Committee

   submits that the relief requested herein is appropriate and consistent with the Protective Order,

   Sections 105(a) and 107(b) of the Bankruptcy Code, and Bankruptcy Rule 9018, among other

   provisions.



   3
           For the purposes of this Motion, the term “Privileged Information” shall mean any
   information subject to the attorney-client or some other state, federal, or other jurisdictional law
   privilege (including attorney-work product), whether such privilege is solely controlled by the
   Committee or is a joint or common interest privilege with the Debtors or some other party.

                                                     4
   83403372v.3
Case 20-10846 Doc 563 Filed 11/25/20 Entered 11/25/20 11:34:00 Main Document Page 5 of 8




            12.   The relief sought by the Committee is not only for the benefit of the Debtor’s

   estate and the Committee, but for the benefit of all constituents in that it ensures the proper

   functioning of the chapter 11 process.

            13.   Accordingly, bankruptcy courts within the Fifth Circuit that have considered this

   issue have issued orders clarifying that creditors’ committees are not required to provide access

   to confidential or privileged information. See, e.g., In re EP Energy Corp., Case No. 19-35654

   (Bankr. S.D. Tex. Feb. 5, 2020); In re Sanchez Energy Corp., Case No. 19-34508 (Bankr. S.D.

   Tex. Nov. 15, 2019); In re iHeartMedia, Inc., Case No. 18-31274 (Bankr. S.D. Tex. May 15,

   2018).

            14.   In order to carry out its statutory reporting obligations in an orderly manner, the

   Committee proposes the following protocol for providing access to information for creditors (the

   “Creditor Information Protocol”) in accordance with section 1102(b)(3)(A) and (B) of the

   Bankruptcy Code:

                         a.      Privileged and Confidential Information. The Committee shall not
                                 be required to disseminate to any entity (all references to “entity”
                                 herein shall be as defined in section 101(15) of the Bankruptcy
                                 Code, “Entity”) (i) without further order of the Court, Confidential
                                 Information, and (ii) Privileged Information. In addition, the
                                 Committee shall not be required to provide access to information
                                 or solicit comments from any Entity that has not demonstrated to
                                 the satisfaction of the Committee, in its sole discretion, or to the
                                 Court, that it holds claims of the kind described in section
                                 1102(b)(3) of the Bankruptcy Code.

                         b.      Information Obtained Through Discovery. Any information
                                 received (formally or informally) by the Committee from any
                                 Entity in connection with an examination pursuant to Bankruptcy
                                 Rule 2004 or in connection with any formal or informal discovery
                                 in any contested matter, adversary proceeding, or other litigation
                                 shall not be governed by any order entered with respect to this
                                 Motion but, rather, by any order governing such discovery and by
                                 the Protective Order. Nothing herein shall obligate the Committee
                                 to provide any information the Committee obtains from third
                                 parties.

                                                   5
   83403372v.3
Case 20-10846 Doc 563 Filed 11/25/20 Entered 11/25/20 11:34:00 Main Document Page 6 of 8




                          c.     Creditor Information Requests. If a creditor (the “Requesting
                                 Creditor”) submits a written request to the Committee (the
                                 “Information Request”) for the Committee to disclose information,
                                 pursuant to section 1102(b)(3)(A) of the Bankruptcy Code the
                                 Committee shall, as soon as practicable, but no more than thirty
                                 (30) days after receipt of the Information Request, provide a
                                 response to the Information Request (the “Response”), including
                                 providing access to the information requested or the reasons the
                                 Information Request cannot be complied with. If the Response is
                                 to deny the Information Request because the Committee believes
                                 the Information Request implicates Confidential Information or
                                 Privileged Information that need not be disclosed (i) pursuant to
                                 the terms of this Order or the Protective Order or otherwise under
                                 section 1102(b)(3)(A) of the Bankruptcy Code, (ii) because such
                                 disclosure is prohibited under applicable law, (iii) because such
                                 information was obtained by the Committee pursuant to an
                                 agreement to maintain it as confidential, or (iv) that the
                                 Information Request is unduly burdensome, the Requesting
                                 Creditor may, after a good faith effort to meet and confer with an
                                 authorized representative of the Committee regarding the
                                 Information Request and the Response, seek to compel such
                                 disclosure for cause pursuant to a motion. Such motion shall be
                                 served and the hearing on such motion shall be noticed and
                                 scheduled. Nothing herein shall be deemed to preclude the
                                 Requesting Creditor from requesting (or the Committee objecting
                                 to such request) that the Committee provide the Requesting
                                 Creditor a log or other index of any information specifically
                                 responsive to the Requesting Creditor’s request that the Committee
                                 deems to be Confidential Information or Privileged Information,
                                 subject to the requirements of the Protective Order. Furthermore,
                                 nothing herein shall be deemed to preclude the Requesting
                                 Creditor from requesting that the Court conduct an in camera
                                 review.

           15.    The foregoing procedures are necessary, narrowly tailored rules designed to

   protect the interests of the Debtors, the Committee, and affected creditors.

           16.    The Committee, through its proposed counsel, will also expand and maintain the

   website authorized under Paragraphs 16 and 20 of this Court’s previous October 1, 2020 Order

   Fixing Time for Filing Proofs of Claims; Approving Proof of Claim Forms; Providing for

   Confidentiality Protocols; and Approving Form and Manner of Notice [Docket #461]. For the

   sake of efficiency and economy and ease of access by creditors, the Committee proposes to keep

                                                    6
   83403372v.3
Case 20-10846 Doc 563 Filed 11/25/20 Entered 11/25/20 11:34:00 Main Document Page 7 of 8




   creditors informed by directing them to a website to make non-confidential and non-privileged

   information available to unsecured creditors. The Committee website will contain links to the

   Court’s CM/ECF website and posts of relevant pleadings, and will provide creditors with the

   information necessary to email or contact Committee counsel. Further, in order to facilitate

   recognition and ease of access for creditors, the Committee further requests permission to use the

   Debtor’s logo on the website during the period that these chapter 11 cases are active.

                                           CONCLUSION

                  WHEREFORE, the Committee respectfully requests that this Court enter an order

   granting the relief requested therein, and such other and further relief as this Court deems

   appropriate.

   Dated: November 25, 2020
                                               Respectfully submitted,

                                               /s/ C. Davin Boldissar
                                               Omer F. Kuebel, III (La #21682)
                                               C. Davin Boldissar (La. #29094)
                                               Locke Lord LLP
                                               601 Poydras Street, Suite 2660
                                               New Orleans, Louisiana 70130-6036
                                               Telephone: (504) 558-5111
                                               Facsimile: (504) 558-5200
                                               Email: dboldissar@lockelord.com

                                               -and-

                                               James I. Stang (CA Bar No. 94435)
                                               Linda F. Cantor (CA Bar No.153762)
                                               Pachulski Stang Ziehl & Jones LLP
                                               10100 Santa Monica Blvd., Suite 1300
                                               Los Angeles, CA 90067
                                               Telephone: (310) 277-6910
                                               Facsimile: (310) 201-0760

                                               Co-Counsel to the Official Committee of Unsecured
                                               Creditors



                                                   7
   83403372v.3
Case 20-10846 Doc 563 Filed 11/25/20 Entered 11/25/20 11:34:00 Main Document Page 8 of 8




                                   CERTIFICATE OF SERVICE

           I hereby caused a copy of the foregoing Motion to be served on November 25, 2020 upon
   all parties by electronic case filing for those parties receiving notice via the Court’s Electronic
   Case Filing system, and on all other parties requiring service under the Court’s Ex Parte Order
   Authorizing the Debtor to Limit Notice and Establishing Notice Procedures through the Master
   Service List via first-class United States mail, postage prepaid, to be sent on November 25, 2020.



                                                /s/ C. Davin Boldissar
                                                C. Davin Boldissar




                                                   8
   83403372v.3
